Citation Nr: 0322320	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-18 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to 
November 1954 and from May 1957 to September 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
herniated nucleus pulposus of the lumbar spine with 
neurological changes, symptomatic with degenerative changes 
and lumbar myofascitis.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2002, and before the undersigned Acting 
Veterans Law Judge (previously referred to as Acting Member 
of the Board) in December 2002, transcripts of those hearings 
have been associated with the claims file.

In April 2003 the issue of whether new and material evidence 
had been submitted to reopen the claim of entitlement to 
service connection for a back disorder was before the Board.  
The Board found that new and material had been submitted and 
the veteran's claim for service connection for a back 
disorder was reopened; and, the Board undertook additional 
development on the matter of entitlement to service 
connection for a back disorder pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  Such additional 
development has been completed and the Board will proceed 
with a decision on the issue.  


FINDING OF FACT

The competent medical evidence tends to show that the 
veteran's current back disorder, identified as degenerative 
joint disease of the lumbar spine, had its onset during 
active service.


CONCLUSION OF LAW

A back disorder, currently identified as degenerative joint 
disease of the lumbar spine, was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records show that in September 1951 x-rays 
were taken of the veteran's anterior-posterior lateral lower 
thoracic spine, which revealed negative findings.  It was 
indicated that the veteran had a history of intermittent back 
pain with radiation; and that he had a weak back.  There was 
no history of trauma noted.  Examination revealed point 
tenderness over the dorsal vertebrae and some scoliosis to 
the left with shoulder drop on the right.  In addition, the 
service medical records include a sick call treatment record, 
which shows an entry, which registered the veteran's 
complaints concerning his back and stomach in January 1954.  
In addition, a x-ray of the back was taken in January 1954.  
No x-ray findings were noted.  The report of the examination 
conducted at the time of the veteran's discharge from service 
in 1954 was negative for any findings of a back disorder.

Post-service, in November 1970, the veteran was seen at a 
private medical facility with complaints of back pain.  The 
diagnostic impression was pain probably related to the back 
problem.  X-rays of the lumbosacral spine taken in October 
1975 showed minimal degenerative arthritic changes of the 
lumbosacral area.

In March 1976 the veteran was hospitalized at a VA hospital 
facility with a diagnosis of lumbar myofascitis, among other 
things.  On physical examination it was noted that he had 
been evaluated by "Orthopedic Surgery" for his low back 
pain.  It was also noted that diagnostic injections of 
Xylocaine and Dipomedrol at a questionable "trigger point" 
led to complete relief of the lumbar spine and right lower 
back symptoms.  The diagnosis of lumbar myofascitis was made.

In July 1976 the veteran was hospitalized at St. Anthony 
Hospital, a private facility.  It was noted in the hospital 
report that he had been hospitalized previously with chronic 
back strain.  A myelogram performed at that time was 
negative.  Upon physical examination of the back it was noted 
that he had chronic low back pain, which he stated, was 
localized on the right side just above the gluteal cleft.  
There had been no changes in his gait or coordination.  The 
diagnostic impression, in pertinent part, was degenerative 
lumbar disc disease with probable sciatica of the L5 root on 
the right.

A VA examination was conducted in January 1977.  At that 
time, the veteran complained that there was pain in his low 
back when he moved.  Examination of the lower back revealed 
that limitation in the range of motion was estimated to be 
about fifty percent in all planes.  The diagnosis was 
herniated nucleus pulposus, lumbar spine with neurologic 
changes, said to be symptomatic.

A VA special orthopedic examination was conducted in April 
1977.  During that examination, the veteran reported that he 
was last employed by Chevrolet.  He stated that he had 
strained his back several times pulling engines out of cars 
and the chiropractor would give the low back some relief 
which was only temporary.  He further stated that he had a 
tender place in his low back and at times his right toes 
would go numb.  In addition, he stated that his low back 
would hurt all the time.  He disclosed that he was supposed 
to wear a back brace, but had not worn it because it was too 
uncomfortable.  He reported that he could not lift anything 
because of his back.  On examination the back was restricted 
about twenty-five percent in all planes.   The extremes of 
spinal movements produced vague discomfort in the low back, 
but there was no radiation.  The diagnosis was history of 
strain, of the neck and low back with limitation of motion 
and symptomatic residuals.

In November 1982 the veteran filed a formal claim of 
entitlement to service connection for a back injury.  He 
asserted that he had had treatment in service in 1953.

In a written statement received by the RO in December 1982, 
the veteran noted that in 1954 his lower back was injured on 
a landing craft while lowering a jeep.  The front wheel of 
the jeep caught him and pinned him against the inside of the 
landing craft while other vehicles were being loaded for 
landing.  He stated that he had not received treatment until 
days later when the doctor aboard the ship gave him a bed 
board to put under his bunk mattress and some pain pills.

A VA outpatient treatment report dated in January 1983 
indicated the veteran had a history of chronic back pain ever 
since a jeep fell on him while in the Navy.  Since that time 
he has had low back pain.  The diagnosis was chronic back 
pain with some evidence of right S1 radiculopathy.

In January 1983 the veteran underwent a VA examination.  He 
complained of back pain, among other things.  On examination 
of the musculoskeletal system the examiner noted that the low 
back injury occurred while aboard ship in 1954 when a jeep 
vehicle was being lowered from the deck of the ship to a 
landing craft as part of a U.S. Marine Corp landing exercise 
on a North Carolina beach.  The seas were rough and as the 
veteran stood in the landing craft with the suspended vehicle 
nearly aboard, a wave pitched the boat and crushed his low 
back and pelvis between the side of the boat and the front 
wheel of the jeep.  At that time the veteran did not think he 
was seriously injured until the following morning when he 
could scarcely get out of bed.  His back was x-rayed and was 
reported to be negative.  He was furnished a back board for 
his bed.  He stated that his back continued to give him 
trouble until he was released from service in November 1954.  
The diagnosis was chronic low back pain, with some evidence 
of right S1 radiculopathy, and mild degenerative joint 
disease (DJD).  X-rays of the lumbar spine taken in January 
1983 revealed that there was evidence of a previous 
myelogram.  Minor degenerative changes were also noted.  

In May 1983 the RO denied the veteran's claim for entitlement 
to service connection for a back disorder.  The veteran did 
not appeal that determination.

Contained in the claims folder is a September 1983 decision 
by the Social Security Administration (SSA), which granted 
disability benefits to the veteran.  SSA found, inter alia, 
that the medical evidence established that the veteran had 
severe degenerative disc disease, arthritis, functional 
anxiety and depression.

In an October 1991 written statement, by a fellow serviceman 
who was stationed aboard the same ship with the veteran, he 
noted that the veteran was injured on an occasion when he was 
standing in a landing craft while the deck force was loading 
a jeep to transport to the beach on maneuvers.  The water was 
extremely rough and the jeep slammed into the side of the 
boat.  The veteran was caught between the boat and the jeep 
and was pinned to the side of the boat so hard that it 
knocked a chunk of the planking loose thereby damaging his 
back and ribs.  

In December 1991 the veteran requested that his claim of 
entitlement to service connection for a back injury be 
reopened.  By rating decision of January 1992 the RO denied 
entitlement to service connection for a back injury.  The 
veteran did not appeal that determination.

In November 1999 the veteran again requested that his claim 
of entitlement to service connection for a back injury be 
reopened.  In January 2000 the RO denied the veteran's claim 
of entitlement to service connection for herniated nucleus 
pulposus lumbar spine with neurological changes, symptomatic 
with degenerative changes and lumbar myofascitis.  

In an April 2000 medical report by W. Pillow, M.D., a private 
physician, it was noted that the veteran had complained of 
low back pain.  He reported that his back was initially 
injured in the service when an accident occurred in the 
1950's on a ship.  He reported that since that time he has 
had increased back pain.  There were no radicular complaints.  
He further reported that his pain was quite often activity 
related, but also it would start to hurt when he was sitting 
in his recliner.  On physical examination of the lumbar spine 
there was limitation of forward flexion and hyperextension 
secondary to pain.  The diagnostic impression was lumbar 
spine degenerative arthritis.  X-rays of the lumbosacral 
spine showed good disc height anteriorly and no evidence of 
translation or subluxation.

The veteran averred in a substantive appeal (VA Form 9) that 
he had been disabled and unable to work since March 1976 due 
to his back and spinal condition.  He further averred that he 
still had the scars on his back from the injury on the ship.  
He noted that he was a mailman and had carried eighty to 
ninety-pound bags of mail, which also caused back strain.  He 
stated that after discharge from the service, he had gone to 
a chiropractor for several years.  He stated that he had had 
back problems continuously since his discharge.  He had to 
wear a back brace for the last ten years that he worked.  His 
back would go into spasms and as a result, he would have to 
go to the emergency room.  He stated that he also had 
problems with numbness in his legs due to his back.

In January 2002 a personal hearing was held before a Decision 
Review Officer (DRO) at the RO.  The veteran reiterated his 
account of the claimed back injury he sustained during 
training exercises while in the Navy as well as subsequent 
treatment for his back.  Hearing Transcript (Tr.), pp. 2-3.  
He reported that while in the service he had strained his 
lower back a few times due to him being a mail carrier.  Tr., 
p. 4.  He stated that he had worn a back brace for more than 
twenty years.  He stated that he took pain pills every day 
for his back.  Tr., p. 5.  After his discharge from service, 
he worked for six weeks for a company that made door hinges.  
Thereafter, he worked as an automobile mechanic for more than 
twenty years.  Tr., pp. 6-7.

In an August 2002 medical statement from the veteran's 
chiropractor, C. Caughman, D.C., it was noted that the 
veteran had received chiropractic adjustments for low back 
pain and right leg pain since 1994.  Dr. Caughman noted that 
the veteran's initial diagnosis was lumbar subluxations and 
neuritis/radiculitis.  Over the past eight years, he had also 
had problems with thoracic and cervical pain as well.

In December 2002 a hearing was held before the undersigned 
Acting Veterans Law Judge at the RO.  The veteran's testimony 
was essential the same as in previous statements contained in 
the claims folder as well as the testimony provided at the 
January 2002 hearing.  In addition, he stated that he had 
strained his back and was told that some of the scars on his 
back had been caused by back strain.  He described the scars 
to be like stretch marks.  Tr., p. 7.  He reported that he 
also injured his back when he turned over a jeep.  He had 
gone to the infirmary and was given Aspirin.  Tr., pp. 8-9.  
He stated that within twelve months after discharge from 
service he sought chiropractic treatment for his back.  He 
indicated that he had no medical records of such treatment.  
Tr., pp. 9-10.  He stated that he first had medical treatment 
by a M.D. on his back when a myelogram was performed in the 
1970's.  He further stated that he actual received treatment 
from a medical doctor for his back in the 1950's when he got 
out of the service.  He was treated at the Cantfield Clinic, 
which no longer exists.  It was now called Brookwood and he 
stated that they might still have the records somewhere.  
Tr., p. 11.  He reported that he had spasms in the 1960's and 
there should be records of that period from Dr. Fink.  Tr., 
p. 12.  He disclosed that he was currently being treated by a 
chiropractor.  Tr., p. 15.  

A VA examination of the spine was conducted in June 2003.  
The examiner indicated in the examination report that he had 
reviewed the claims file before examining the veteran.  The 
examiner noted that the veteran's back was injured on ship in 
1954.  X-rays were made on ship and they gave him bed board 
and some APCs.  Upon examination a diagnosis of degenerative 
joint disease of the lumbar spine with loss of function due 
to pain was rendered.  The examiner commented that in his 
opinion, the accident that the veteran suffered in the Navy 
was etiological in his present condition.




II.  Legal Analysis

A.  Preliminary matters - Veterans Claims Assistance Act of 
2000 (VCAA)

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  This law redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date, such as the one in the present case.  66 Fed. 
Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board is granting the veteran's claim of entitlement to 
service connection for a back disorder based on the 
additional medical evidence obtained in June 2003 and no 
additional evidence is required in making that determination.  
Hence, any failure to comply with VCAA requirements and the 
ruling in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (that decision held 
38 C.F.R. § 19.9(a)(2) invalid because it allows the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver) as to this issue would not be prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

B.  Discussion

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (since codified as amended at 38 C.F.R. 
§ 3.159(c)(4)); see also Hickson v. West, 12 Vet. App. 247, 
253 (1999) ("In order to prevail on the issue of service 
connection . . . there must be medical evidence of a current 
disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

Turning to the merits of the underlying claim of service 
connection, the Board notes that in this, and in other cases, 
only independent medical evidence may be considered to 
support Board findings.  The Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, the Board 
notes that nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, 
neither his contentions nor that of his fellow serviceman can 
constitute competent medical evidence.  They are competent as 
lay persons to describe the circumstances of an injury, as 
well as the veteran's current symptomatology, but they are 
not competent to diagnose an underlying medical disability or 
provide a competent medical opinion as to the etiology 
thereof.

In the instant case, the Board notes that the record reflects 
that the veteran injured his back while on active duty in 
1954 on a landing craft while lowering a jeep in the landing.  
Service medical records do show an entry in which the veteran 
registered a complaint regarding his back in 1954 and a 
fellow serviceman, in a notarized affidavit, attested to the 
in-service incident.  Further, VA examiners in the 1983 and 
2003 VA examination reports, acknowledged that such an 
incident did occur, even though such history had been related 
by the veteran.  The Board notes, however, that there is no 
medical evidence on file showing the full extent of the 
injuries sustained by the veteran during that incident.  

Nevertheless, the current medical evidence clearly shows that 
the veteran has a current back disability, which the VA 
examiner, on recent examination, has etiologically related to 
an incident in service.  The examiner opined in the 2003 VA 
examination report that the accident that the veteran 
suffered in the Navy is etiological in his present condition, 
identified as degenerative joint disease of the lumbar spine.  
The Board notes that the examiner had an opportunity to 
review the claims folder and to personally interview and 
examine the veteran before rendering his opinion regarding 
the etiology of the veteran back disorder.  Furthermore, 
there is no competent medical evidence of record that refutes 
this opinion.  As already stated, no contemporaneous medical 
records are on file which show the full extent of the 
injuries sustained by the veteran at the time of the in-
service incident.  Moreover, although x-rays of the veteran's 
back were taken in January 1954, there were no x-ray findings 
noted.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the appellant 
prevails.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a back disorder is 
granted.





	                        
____________________________________________
	MARK J. SWIATEK
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

